 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT)
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9         SCOTT WESLEY HUMPHREYS,
10                                                          CASE NO. 3:18-cv-05736-RJB-JRC
                                 Plaintiff,

11                                                          ORDER ADOPTING REPORT AND
                  v.                                        RECOMMENDATION
12         LUKE BURGHER, et al.,

13                               Defendants.

14

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
16   Richard Creatura and the remaining record, does hereby find and ORDER:
17          (1)    The Court adopts the Report and Recommendation (Dkt. 19).
18          (2)    Plaintiff’s motion for default judgment (Dkt. 14) is denied without prejudice.
19          DATED this 1st day of April, 2019.
20

21
                                          A
                                          ROBERT J. BRYAN
22                                        United States District Judge

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
